Title: Pardon for William McKenzie, 28 October 1815
From: Madison, James
To: 


                    
                        [28 October 1815]
                    
                    Whereas it has been made to appear to me that a certain William McKensie, of George Town, in the State of South Carolina, was, at a Circuit Court of the United States lately held for the District of South Carolina, duly convicted of a misdemeanor, in buying and concealing certain goods contrary to law, and in violation of the Collection Act of the United States, whereupon he was sentenced by the said Court to be imprisoned in the common jail of Charleston and to pay a pecuniary fine; and whereas it has been represented to me that the said McKensie has already suffered a rigorous confinement in the said jail, and it has moreover been made to appear

to me that the said McKensie was in some measure ignorant of the extent of the offence, with which he was charged, and of which he was convicted, as aforesaid: Now therefore be it known that I James Madison, President of the United States, in consideration of the premises, and for other good causes me thereunto moving, have pardoned, and do hereby pardon, the offence aforesaid, willing and requiring that the said McKensie be forthwith discharged from his Imprisonment, by reason thereof.
                    [seal]
                    In Testimony whereof I have caused the Seal of the United States to be affixed to these presents, and signed the same with my hand. Done at the City of Washington the twenty eighth day of October A. D. 1815; and of the Independence of the United States the fortieth.
                    
                        
                            James Madison
                        
                        
                        
                    
                 
                    By the President,
                    
                        Jas. Monroe,Secy. of State.
                    
                